9/3/2015                                                                      TDCJ Offender Details

                                                                                                      TDCJ Home      New Offender Search
           TEXAS DEPARTMENT OF CRIMINAL JUSTICE




   Offender Information Details
     Return to Search list




   SID Number:                                                            03785097

   TDCJ Number:                                                           00738709

   Name:                                                                  MITCHELL.ARTHUR LAMAR

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1961-07-16

   Maximum Sentence Date:                                                 2036-01-07

   Current Facility:                                                      LEBLANC

   Projected Release Date:                                                2021-09-03

   Parole Eligibility Date:                                               2010-11-04

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at
                                                                      this time.

   Scheduled Release Type:                                            Will be determined when release date is
                                                                      scheduled.

   Scheduled Release                                                  Will be determined when release date is
   Location:                                                          scheduled.




       Parole Review Information

   Offense History:
   | Offense                                                Sentence                          Case        Sentence (YY-MM-
http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=03785097                                                         1/2